Citation Nr: 0829838	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-22 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hearing loss of the right ear.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2002 to August 
2002, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
initial rating in excess of 10 percent for right ear hearing 
loss
.  
FINDINGS OF FACT

Since the effective date of service connection, May 12, 2004, 
the veteran's service-connected hearing loss has been 
manifested by an auditory acuity level of no more than XI in 
the right ear.  Left ear hearing loss is not service-
connected.


CONCLUSIONS OF LAW

The criteria for a compensable rating for hearing loss in the 
right ear have not been met at any time since the effective 
date of service connection.  38 U.S.C.A. § 1155 (West 2007); 
38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities, which are based, as 
far as practically can be determined, on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  When rating a service- connected disability, the 
entire history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).
A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I unless the 
service-connected ear meets the criteria for a 10 percent 
rating and the nonservice-connected ear meets the criteria to 
be considered hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.  38 C.F.R. §§ 3.383(a)(3), 4.85(f) (2007).  In this 
case, the veteran's left ear is not service-connected.  
Therefore, if her nonservice-connected ear meets the criteria 
of 38 C.F.R. § 3.385, it will be considered in rating her 
right ear hearing loss.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2007).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.85(c) (2007).  
In this case, the veteran's test results for the right ear 
meet the criteria for the alternate rating method, and thus 
her right ear hearing loss will rated according to both 
methods.  

The veteran underwent VA audiological examinations in March 
2006 and April 2007. 

On clinical evaluation in March 2006, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
85
95
100
LEFT
10
10
5
10
20

The averages were 93 in the right ear and 11 in the left ear.  
Speech recognition ability under the Maryland CNC speech 
recognition test was 32 percent in the right ear and 96 
percent in the left ear.  

On the April 2007 evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
90
80
95
95
LEFT
20
20
20
25
25

The averages were 90 in the right ear and 23 in the left ear.  
Speech audiometry revealed speech recognition ability was 
zero percent in the right ear and of 100 percent in the left 
ear.

Because the veteran's left ear is not service connected and 
does not meet the criteria for 38 C.F.R. § 3.385, her left 
ear is designated a Roman Numeral I.  38 C.F.R. §§ 3.383(a), 
4.85(f).  For the right ear, the March 2006 and April 2007 
average pure tone thresholds of 93 and 90 decibels, along 
with speech discrimination percentages of 32 and zero, 
respectively, warrant a designation of Roman Numeral XI under 
Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 
4.85, where the right ear is at Roman Numeral XI, and the 
left ear is Roman Numeral I, the appropriate rating is 10 
percent under DC 6100.

The Board has also considered applying the criteria of 
38 C.F.R. § 4.85(c) to these findings.  To do so yields a 
result of Roman Numeral IX in the right ear, and I in the 
left ear, which would warrant the assignment of a 
noncompensable rating.  38 C.F.R. § 4.85 (2007).  
Nevertheless, the Board finds that the severity of veteran's 
hearing loss is more closely approximated using Table VI, 
which results in the higher numeral for the right ear (XI) 
and warrants a 10 percent rating under DC 6100.  At not time 
did the veteran's left ear meet the criteria found in 
38 C.F.R. § 3.385 to constitute a disability for VA purposes 
such that it could be considered in rating her right ear 
hearing loss, thus it has been assigned a Roman Numeral I.  
38 C.F.R. §§ 3.383(a)(3), 3.385, 4.85(f) (2007).

The results of the veteran's March 2006 and April 2007 
audiometric examinations are the only evidence of record 
since the original date of service connection, May 12, 2004, 
that are valid and complete for rating purposes.  The veteran 
has not contended that her hearing loss has worsened since 
the date of her last audiometric examination, nor has she 
requested a new examination.  Thus, the Board finds that the 
veteran's disability has warranted a rating no higher than 10 
percent at any time since the original date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is sympathetic to the veteran's contentions 
regarding the severity of her service-connected right ear 
hearing loss.  However, the results from the audiometric 
examinations, as compared to the rating criteria, do not 
warrant a compensable rating for hearing loss at any time 
since the effective date of service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for right ear hearing loss, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in August 2004 and rating 
decisions in April 2006, September 2006, and November 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

ORDER

An initial rating in excess of 10 percent for hearing loss of 
the right ear is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


